Case 2:19-cv-00290-RSL Document 3-2 Filed 03/01/19 Page 1 of 2

AO 440 (Rev_ 06»'| 2) Summons in a C`ivil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington

COLEHOUR BONDERA and MELANIE BONDERA,
et. a|.

 

P[ainff,@"($}

COSTCO WHOLESALE CORPORAT|ON, et. a|.

 

)
)
)
)
)
V- § Civil Action No. 2:19-cv-00290-RSL
)
)
)
)
)

Defeudom(.s‘)
SUMMONS IN A CIVIL ACTION

TOZ (Defendam ’.s‘ name and address)
NlNS, LTD

cfc Paul Kosasa, Registered Agent
766 Pohukaina Street
Hono|u|u. H| 96813

A lawsuit has been filed against you.

Within 2| days after service ofthis summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the chcral Rules of Civil Procedurc. Thc answer or motion must bc Scrved on the plaintiff or plaintiffs attorncy,
whose name and address are:

Nathan T. Paine
701 Fifth Avenue, Suite 3300
Seatt|e, WA 98104

|f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

\
oare: 03101:2019 i%ljl)~/l

S:`gnamre off`!erk or Depmy C!erilc"?-':l.i’<`.-"-_i_"-_-§. `

    

-/..

Case 2:19-cv-OO290-RSL Document 3-2 Filed 03/01/19 Page 2 of 2

AO 440 (Rev_ 06!12) Summons in a Civi| Aclion {Page 2}

 

Civil Action No_ 2:19-Cv-00290-RSL

PROOF OF SERVICE
(Th:'s section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

Tl'llS SUmITlOt‘lS for (oome of individual end rfn"e, yrooy)

 

was received by me on (dare)

 

[j I personally served the summons on the individual at (pface)

 

on (dare) or

 

ij I left the summons at the individual’s residence or usual place of abode With (riame)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

[:l I served the summons on (name ofiadfw'duof) , who is

 

designated by law to accept service of process on behalf of maine ofargamzauon)

 

 

 

on (dare) ; or
IJ l returned the summons unexecuted because ; 01'
lj Othel' (spec:]j)):
My fees are $ for travel and $ for services, for a total of $ 0_00 .

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Primed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

